Name: Commission Implementing Decision (EU) 2015/1320 of 30 July 2015 on the withdrawal of the references of the standards on soother holder, on soothers, on buoyancy aids for swimming instructions and on barbecues from the Official Journal of the European Union pursuant to Directive 2001/95/EC of the European Parliament and of the Council (Text with EEA relevance)
 Type: Decision_IMPL
 Subject Matter: organisation of work and working conditions;  technology and technical regulations;  consumption;  health
 Date Published: 2015-07-31

 31.7.2015 EN Official Journal of the European Union L 203/29 COMMISSION IMPLEMENTING DECISION (EU) 2015/1320 of 30 July 2015 on the withdrawal of the references of the standards on soother holder, on soothers, on buoyancy aids for swimming instructions and on barbecues from the Official Journal of the European Union pursuant to Directive 2001/95/EC of the European Parliament and of the Council (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2001/95/EC of the European Parliament and of the Council of 3 December 2001 on general product safety (1), and in particular the third and fourth subparagraphs of Article 4(2) thereof, After consulting the committee established by Article 22 of Regulation (EU) No 1025/2012 of the European Parliament and of the Council of 25 October 2012 on European standardisation, amending Council Directives 89/686/EEC and 93/15/EEC and Directives 94/9/EC, 94/25/EC, 95/16/EC, 97/23/EC, 98/34/EC, 2004/22/EC, 2007/23/EC, 2009/23/EC and 2009/105/EC of the European Parliament and of the Council and repealing Council Decision 87/95/EEC and Decision No 1673/2006/EC of the European Parliament and of the Council (2), Whereas: (1) Article 3(1) of Directive 2001/95/EC requires producers to place only safe products on the market. (2) Under the second subparagraph of Article 3(2) of Directive 2001/95/EC, a product is to be presumed safe, as far as the risks and risk categories covered by the relevant national standards are concerned, when it conforms to voluntary national standards transposing European standards, the references of which have been published by the Commission in the Official Journal of the European Union in accordance with Article 4 of that Directive. (3) In accordance with Commission Decision C(2004) 1493 (3), the Commission published in the C series of the Official Journal of the European Union the references of standards EN 12586:1999 and EN 12586:1999/AC:2002 on soother holder and EN 1400:2002 (parts 1, 2 and 3) on soothers. (4) In accordance with Commission Decision 2005/718/EC (4), the Commission published in the C series of the Official Journal of the European Union the references of standards EN 13138-2:2002 on buoyancy aids for swimming instructions and EN 1860-1:2003 on barbecues. (5) The European Committee for Standardisation has withdrawn standards EN 12586:1999, EN 12586:1999/AC:2002, EN 1400:2002 (parts 1, 2 and 3), EN 13138-2:2002 and EN 1860-1:2003. These standards which no longer exist do not ensure compliance with the general safety requirement. (6) References of these standards should therefore be withdrawn from the Official Journal of the European Union. (7) The measures provided for in this Decision are in accordance with the opinion of the committee established by Directive 2001/95/EC, HAS ADOPTED THIS DECISION: Article 1 The references of the following standards shall be withdrawn from the Official Journal of the European Union: (a) EN 12586:1999 and EN 12586:1999/AC:2002 Child use and care articles  Soother holder  Safety requirements and methods; (b) EN 1400-1:2002 Child use and care articles  Soothers for babies and young children  Part 1: General safety requirements and product information; (c) EN 1400-2:2002 Child use and care articles  Soothers for babies and young children  Part 2: Mechanical requirements and tests; (d) EN 1400-3:2002 Child use and care articles  Soothers for babies and young children  Part 3: Chemical requirements and tests; (e) EN 13138-2:2002 Buoyant aids for swimming instruction  Part 2: Safety requirements and test methods for buoyant aids to be held; (f) EN 1860-1:2003 Appliances, solid fuels and firelighters for barbecuing  Part 1: Barbecues burning solid fuels  Requirements and test methods. Article 2 This Decision shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Done at Brussels, 30 July 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 11, 15.1.2002, p. 4. (2) OJ L 316, 14.11.2012, p. 12. (3) Commission Decision C(2004) 1493 of 23 April 2004 on compliance of certain standards with the general safety requirement of Directive 2001/95/EC and the publication of their references in the Official Journal. (4) Commission Decision 2005/718/EC of 13 October 2005 on compliance of certain standards with the general safety requirement of Directive 2001/95/EC of the European Parliament and of the Council and the publication of their references in the Official Journal (OJ L 271, 15.10.2005, p. 51).